Citation Nr: 1000482	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
seizure disorder, also described as epilepsy.

2.  Entitlement to service connection for seizure disorder, 
also described as epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to March 
1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held in September 2008. 

The Board notes that the Veteran submitted additional 
evidence to the Board at the September 2008 hearing.  In her 
hearing testimony and a September 2008 statement, the Veteran 
waived RO consideration of this evidence. 

In her hearing testimony, the Veteran appeared to be claiming 
that there was clear and unmistakable error in an initial 
June 1977 rating decision, which granted service connection 
for hysterical neurosis.  Thus, this issue is referred back 
to the RO for clarification and any appropriate action. 

The issue of entitlement to service connection for seizure 
disorder, also described as epilepsy, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for seizure disorder was denied by the 
RO in a July 1993 decision; the Veteran failed to initiate an 
appeal from that determination.   

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for seizure 
disorder, also described as epilepsy, has been received since 
the July 1993 determination. 


CONCLUSIONS OF LAW

1.  The July 1993 decision, which denied entitlement to 
service connection for seizure disorder, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 1993 decision denying service connection for seizure 
disorder, and thus, the claim for service connection for 
seizure disorder, also described as epilepsy, has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for seizure disorder was 
denied by the RO in July 1993 because new and material 
evidence had not been submitted.  The Veteran failed to 
initiate an appeal from that determination.  Under the 
circumstances, the Board finds that the August 1993 decision 
became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the July 1993 decision, additional evidence has become 
part of the record, including a February 1976 private 
examination, VA treatment records, Social Security 
Administration (SSA) records, private treatment records, a 
September 2008 statement from D.J., and a Board hearing 
transcript.  The February 1976 private examination appeared 
to indicate that there might be neurological causes for the 
Veteran's symptoms in service.  Further, significantly, at 
the Board hearing, D.J. testified that she was a licensed 
nurse and described witnessing the Veteran's seizures.  
Although she indicated that she could not make a diagnosis, 
she provided that the seizures she presently witnessed were 
the same as the incidents described in the Veteran's service 
records.  She further stated that she felt that the Veteran's 
current disorder was what she had in service.  

The Board finds that this additional evidence submitted since 
the July 1993 decision is new and material.  The evidence is 
not redundant of evidence already in the record at the time 
of the last final decision.  Further, the evidence is 
material because it relates to the unestablished fact of 
whether the Veteran has a seizure disorder related to 
service, which is necessary to substantiate the Veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for seizure disorder, also 
described as epilepsy, is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for seizure disorder, 
also described as epilepsy.  To that extent, the appeal is 
granted, subject to the directions set forth in the following 
Remand section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for 
seizure disorder, also described as epilepsy.  Initially, the 
Board observes that the Veteran was granted service 
connection in a June 1977 rating decision for hysterical 
neurosis and awarded a 70 percent disability rating as well a 
total disability rating based on individual unemployability 
(TDIU).   However, a March 1979 rating decision severed the 
Veteran's entitlement to TDIU because she had become 
employed.  Further, subsequent rating decisions also 
continued to reduce her disability rating until a September 
1985 rating decision determined that her disability should be 
rated as noncompensable.  Although there does not appear to 
have been a formal severance of service connection, the most 
recent February 2006 rating decision does not reflect that 
the Veteran is service-connected for this disability.  Thus, 
given that the Veteran is claiming that her hysterical 
neurosis was misdiagnosed in service, the RO should clarify 
all service-connected disabilities and issue a rating sheet 
reflecting such disabilities.  

The Veteran's March 1974 service examination prior to her 
entrance into service showed that the Veteran's neurologic 
system was clinically evaluated as normal.  Further, in her 
contemporaneous history, she expressly denied epilepsy or 
fits.  However, a February 1976 private evaluation showed 
that the Veteran was presented for an assessment due to 
problems with dizziness and passing out.  The impression was 
question of para-infectious vestibular neuronitis; have to 
rule out remote possibility of deincephalic dysrhythmia.  
More tests were recommended, but it does not appear that 
these tests were done.  Service treatment records also showed 
complaints of dizziness and "falling."  Nevertheless, in 
February 1976, she was diagnosed with neurosis, hysterical 
conversion type.  After service, a June 1993 opinion from 
R.E. Ramsay, M.D., who was the Veteran's treating physician 
at the VA, indicated that the Veteran's case should be 
reinstated and reviewed by the Board to change the diagnosis 
from hysterical conversion reaction to complex partial 
seizures.  Further, as discussed above, D.J. indicated that 
the Veteran's current symptoms were the same as the ones 
described in service.  Accordingly, given the symptoms in 
service and the June 1993 opinion as well as the hearing 
testimony by D.J., the Board finds that the Veteran should be 
afforded a VA examination to determine the etiology of any 
currently manifested seizure disorder, also described as 
epilepsy.  See generally 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet.App. 79 (2006). 

Further, in her hearing testimony, the Veteran indicated that 
Dr. Ramsay also wrote another opinion in December 2007.  
However, this opinion does not appear to be associated with 
the claims file.  Moreover, the Veteran also indicated that 
she continued treatment with Dr. Ramsay after he left the VA.  
In light of the need to remand for other matters, the RO 
should contact the Veteran for authorization to obtain Dr. 
Ramsay's private treatment records, to include any December 
2007 opinion.  

In statements of record, the Veteran indicated receiving 
treatment at the Miami, Florida VA Medical Center as well as 
the Riviera Beach, Florida VA Outpatient Clinic since her 
discharge from service in 1977.  However, VA treatment 
records appear to only date back to 1987 and it is unclear 
from the record whether prior treatment records have been 
requested.  Moreover, the most recent VA treatment records 
associated with the claims file are from August 2006.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain any VA treatment records from 
discharge to 1987 and from August 2006 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Lastly, the RO should ensure that the Veteran has been 
provided sufficient VCAA notice with respect to this issue 
under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R.  § 3.159.

2.  The RO should clarify all service-
connected disabilities (to specifically 
include hysterical neurosis) and issue a 
rating sheet reflecting such 
disabilities.

3.  The RO should take appropriate action 
to obtain Dr. Ramsay's private treatment 
records, to include any December 2007 
opinion. 

4.  The RO should obtain VA treatment 
records from discharge to 1987 and from 
August 2006 to the present.  If these 
records are unavailable, it should be 
clearly documented in the claims file

5.  The Veteran should be scheduled for 
an appropriate  VA examination to 
determine the nature, extent and etiology 
of any current seizure disorder, also 
described as epilepsy.  The claims file 
must be made available to the examiner 
for review.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the symptoms exhibited in service 
were the manifestation of the Veteran's 
current seizure disorder.  A detailed 
rationale should be provided for any 
opinions expressed. 

6.  Thereafter, the issue on appeal 
should be readjudicated under a merits 
analysis.  If the benefit sought on 
appeal is not granted, the Veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


